McCarthy, J.
There was sufficient evidence on both the question of authority of Sturges, the bookkeeper, and in regard to the payment of interest in 1891, and the question- of the Statute of Limitation.*
The jury having found on both of these questions in favor of the plaintiff, they cannot be disturbed.
Besides there is no evidence of any notice to the plaintiff of the dissolution of Daters & Go.
•The judge ruled properly and fairly charged the jury, and there being no material errors the judgment must be affirmed, with costs.
Fitzsimons, J., concurs.
Judgment affirmed, with costs.